%

 

Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/1

Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Aig ligt

   
 

FILED

 

   

 

MAY ~ 1 2049

 

 
 

Acting United States Register of Copyrights and Director

Title

ARTHUR JOHNSTON

 

Registration Number

TX 8-503-069

Effective Date of Registration:
February 20, 2018

 

Title of Work:

Completion/Publication

Year of Completion:

Date of Ist Publication:

Nation of 1‘ Publication:
International Standard Number:

Author

The Face Looking Company: The Beginning Love Walk Around the World

 

2017

August 02, 2017
United States

ISBN 9781524626303

 

° Author:
Author Created:
Citizen of:
Domiciled in:

Copyright Claimant

Robert Martin
text

United States
United States

 

Copyright Claimant:

Certification

Robert Martin
3995 Mclain Road, LIBERTY, MS, 39645, United States

 

Name:
Date:
Applicant's Tracking Number:

Carmen Tunacao
February 20, 2018
522398

 

Copyright Office notes:

Regarding deposit: Accepted under ongoing grant of special relief dated June

2015. 37 CFR 202.20(d).

 

DEPUTY

 
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 2 of 26

‘ Certificate of Registration

 

been made a part of the Copyright Office records. _ Registration Number
Lott, Cttiic Effective date of
Register’of Copyrights, United States of Ameri regencatens
. t ts, t ates 0) erica
_. Registerof Copyrights, Unite August 14, 2009

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

 

ea cer ere ie ral cere

Title

alte pa aE Tae eA FD re a A SEN TE Tt mS

 

Title of Work: Computer Smart Smell and tell

Completion/ Publication

 

Year of Completion:

Date of Ist Publication:

Author

2009
July 30, 2009

 

= Author

Author Created:

Work made for hire:

Citizen of:

Year Born:

Anonymous:

Copyright claimant

Robert L. Martin

_2-Dimensional Artwork, Technical drawing... - -

No
United States
1958

No Pseudonymous:

Domiciled in:

United States

No

 

Copyright Claimant:

Certification

Robert L. Martin

“P.O Box 742, Liberty, MS, 39645

 

Name:

Date:

Robert L. Martin
July 30, 2009

 

Correspondence:

Copyright Office notes:

Yes ,

Regarding title information: Useful article per se. not copyrightable;.
registration based on separable, registrable authorship claimed in
application. 17 U.S.C, 101, definitions of “Pictorial, graphic and

sculptural works" and "useful article."

Page | of 1
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 3 of 26
Certificate of Registration

This Certificate issued under the seal of the Copyright ares
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Rin MEE

Acting 7 States Register of Copyrights and Director

Registration Number

VA 2-145-254

Effective Date of Registration:
April 27, 2018

 

Title

 

My pair salen talk | know you u a me trying to 1 keep each othe sat and
living and reliving thinking - PUBLICATION AS A CONTRIBUTION -

Waston is build from py paper. I was claim some of waston a precent of it go to
ime u nother one got to be build thing that come in a pair

Title of Work:

 

Completion/Publication

2006 .

Year of Completion:
January. 07, 2012

Date of Ist Publication:

Nation of 1*' Publication:

United States

 

 

 

Author
® Author: ° Robert L. Martin
Author Created: — text
Citizen of: United States
Year Born: 1958
Copyright Claimant
Copyright Claimant: Robert Lee Martin
j 3995 McClain Road, Liberty, Miss, 39645
Certification
. Name: Robert L. Martin
Date: April 12,2018

 

Correspondence:

Yes

We Wonder Why You Hole my KndW ledge From my
black People, my Knowledge must be te Smart For fhe
pagple that Wo ree some and you Ere puieitig mm

back Ale Ral K BM,

Page 1 of |
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 4 of 26

2 UNITED STATES DISTRICT COURT

tet .. Y| GOUTHERN DISTRICT OF MISSISSIPPI
4) OFFICE OF THE CLERK

 

 

MEMORANDUM
TO: Robert Martin
3995 McClaim Road
Liberty, MS 39645
FROM: Arthur Johnston, Clerk DATE: April 16, 2019

By: Deputy Clerk

SUBJECT: Your letter

This memorandum is written in response to receipt of your letter referenced above.

It is unclear what you are asking this office. Please provide this office with your

case number. CLY TL A tT Lon’ K/O S: {3x C (Az 73-DC18-MTP

This k5 40 Judo over Wy Casa TH take toto Sdve
this Case One Mama's Michaet 7, parker do not
tUiisted the Case & fy Ore weed

me eam inde mize? States DSTRAeT
Why Qa * Ta ml Ds TRC 7 of VSS SST Sie
Could Sou TH ok. Me all Of my GHfut .
OFC OL The Che ig fe DART Cour’ Seu THER W
are en-phe UNITED >7? cpeew DIV/Son

Dist Roe T OFMESSES IPE

Pro-Se Form P-11
CeSfs8 5° 8YcVQ0E73BEBLMTP MuciMeres HREPSA LEH Page rors

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
WESTERN DIVISION

ROBERT L. MARTIN PLAINTIFF

VS. CIVIL ACTION NO. 5:18-cv-73 (DCB) (MTP)

IBM CORPORATE HEADQUARTERS, ET AL. DEFENDANTS
ORDER

THIS MATTER is before the Court sua sponte to address the
plaintiff Robert L. Martin’s failure to prosecute this action and
his failure to comply with this Court’s orders.

On July 5, 2018, the plaintiff filed his action, but he failed
to serve the defendants within 90 days as required by Fed.R.Civ.P.
4(m). Accordingly, on October 11, 2018, Magistrate Judge Michael
T. Parker entered an Order (docket entry 3) directing Martin to
serve the defendants on or before November 12, 2018. Magistrate
Judge Parker warned Martin that this action could be dismissed if
he did not complete service by that date.

The plaintiff failed to serve any of the defendants by
November 12, 2018. Instead, on November 27, 2018, Martin filed a
letter (docket entry 4) requesting additional time to serve the
defendants because he had not retained an attorney. On November
29, 2018, Magistrate Judge Parker entered an Order (docket entry 5)
finding that Martin had not shown good cause for an extension. The
Magistrate Judge noted that Martin must serve the defendants

whether or not he is represented by counsel. Nevertheless,
Cease 5818000078 DEBI MTPD DeeUMenea FARecPO4?1629 FRaghDors

Magistrate Judge Parker granted Martin a “final brief extension of
time to serve process,” and ordered Martin to properly serve the
defendants and file a proof of service on or before December 14,
2018. Martin was warned that “[i]f service is not perfected and
proof thereof filed with the Court by December 14, 2018, the case
may be dismissed without prejudice pursuant to Rule 4(m) and
without further notice.”

To date, the plaintiff has not filed a proof of service, nor
has he had a summons issued. Fed.R.Civ.P. 4(m) states that “[i]f
a defendant is not served within 90 days after the complaint is
filed, the court - on motion or on its own after notice to the
plaintiff - must dismiss the action without prejudice against that
defendant or order that service be made within a specified time.”
Additionally, pursuant to Fed.R.Civ.P. 41(b), a trial court has
discretionary authority to dismiss an action sua sponte for the
plaintiff’s failure for the plaintiff’s failure to prosecute or
comply with any order of the court. See Link v. Wabash R.R. Co.,
370 U.S. 626, 629-30 (1962); Larson v. Scott, 157 F.3d 1030, 1031
(Sth Cir. 1998).

The power of the courts “to invoke this sanction is necessary
in order to prevent undue delays in the disposition of pending
cases and to ... clear their calendars of cases that have remained
dormant because of the inaction or dilatoriness of the parties

seeking relief ... so as to achieve the orderly and expeditious
C Bisa SEB GOCE BEBIMTPOBocuMerto HAE OALEO Page’ PFS

disposition of cases.” Link, 370 U.S. at 629-31; see also Lopez v.
Aransas County Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.
1978) (discussing trial court’s Rule 41(b) discretionary authority).

Inasmuch as the plaintiff has failed in his obligation to
prosecute this. action and comply with the Court’s orders, the Court
shall dismiss this action without prejudice pursuant to Federal
Rules of Civil Procedure 4(m) and 41(b).

IT 1S THEREFORE ORDERED THAT:

(1) This action is DISMISSED WITHOUT PREJUDICE;

(2) A separate Judgment in accordance with Federal Rule of
Civil Procedure 58 will be filed herein.

SO ORDERED, this the 16th day of April, 2019.

David Bramlette
UNITED STATES DISTRICT JUDGE
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 8 of 26

IN THE UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI
WESTERN DIVISION

ROBERT L. MARTIN, PRO SE

PLAINTIFF
CIVIL ACTION NO.

5:18-CV-73-DCB-MTP

IBM CORPORATE HEADQUARTERS, ET. AL.
DEFENDANTS

<

 

PROOF OF SERVICE

 

1, the undersigned, Pro Se Plaintiff, do hereby certify that I have this date served a true
and correct copy of this Complaint to the affected Parties, Defendants via First Class U. S. Mail
to: IBM Corporate Headquarters, 1 New Orchard Road, Armonk, NY 10504-1722; IBM Baton
Rouge, 100 North Street, Baton Rouge, LA 70802; Author House Publishing Company, 1663

Liberty Drive, Bloomington, IN 47403.

Date:

 

 

Signature of Plaintiff, Pro Se

Address: 3995 McClain Road
Liberty, MS 39645

Telephone: (601) 807-0628
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 9 of 26

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi [=]

Robert L. Martin

 

Plaintiff(s)
Vv.
IBM Corporate Headquarters, ET. AL.

Civil Action No. 5:18-CV-73-DCB-MTP

 

ed de a i a di i

Defendanits)

SUMMONS IN A CIVIL ACTION

IBM Corporate Headquarters, 1 New Orchard Road, Armonk, New York 10504-1722,

To: (Defendant's name and address) Telephone: (914)-765-1900

IBM Baton Rouge Rouge, 100 North Street, Baton Rouge, LA 70802
Aurthor House Publishing Company, 1663 Liberty Drive, Bloomington, IN 47403

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Robert L. Martin, Pro Se

3995 McClain Road
Liberty, MS 39645
Telephone: (601) 807-0628

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 10 of 26

-SKing CpueSt fons

4 are Vik ComPar

SH Motion fat
7) the Judge Of fre Court 40%
Martin Q Lawiferh. think that will be the

tp CarVY the Cas2 to A hauthkeran e

e Oe aura the Case tod Speak ¥2 ue
Court about Robert Marten Ape ,'n fod OF MAGE (Or)
” the prachce on the Applica Fee that Are io
use ep an TxA bel ef ar Method 8S It TL IQGHMS

GL $0
4a the Court OF hau! t. Rabere Marten Me ty —
7 te Drang OF IMI
“i orney +0 put this pre unde co
Find oe CV edpreW Siete? 3 DEE-MIT
ZL +h ure S.9 ned. pre Sk Faint ft ‘ng fe
~ 'rX ‘
re Hi 4Ahy + are CO
heap wrth all OF Ths a DOU re Re ETAL.

Tha LBM cor pasate | og 1 haed the Cou

| ase inthe united H-

i fee Coury For The Sou THES ne sik Ic)

ae massissPPZ WES TERM DF Vl _ ee that

Com plant about this Casz of ! a vet
gre ASkKinng Fr

Qre before the Courfs u/2 . mer
about o phe Cnt of was?en fe 10 me. form L

  

    
    

Se
ee)

ee ae
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 11 of 26

We Need a Qtormney thataan Work on this case
Now and When he get ZB +0 Pay Some OF-
the Monesfhen he tan gethis Par@ut wher
thy Pay US. Neybhs LT need Q QHorne » TO
Look iNn+td ThR Post Ofpree What ha poy
40 FAR NA! | that Wea Ssentto FBM3 14+ Seen
Like they Uas the Only company aid not Get
my nail TO mathat Seem 80 Wrong FO hase
Are teff pre Ma!) LAs LD Prokeepion L thouyh
Sothey make Mebhose My dase TF need to Sard
oven witha lew Firm pice thatthe Court gia
hear” TNL, Uh are Looking Yor the bese Of thabesx
We are rlet Look.‘ ¢ for lO §2i\ Ottd¢ andl 927
tha meney and run Ope with all Of EF
T hope the US haw Gre hear fo help me anal
Not my Enemy. LP hard For me To UNStAR A
Hrat the US Post Office Let RMA be hose
You Say the Mevarn ment 15 Ter te P 20 pla ariel
by the people. In this worl r+ Saks Fn god We
trust 80 Who Can x. Frust in Ae US Alovernment
Apphication for rigs of the bea ee neha
and £ bring fe the fudge tre i ian o4
Ore Not WorkMvitha hidd en hand » Udit Re
heed 40 get Zt right. Stop holiny back OPIS
back. Ao vern Ment Ubi + Fins alo 6a Noe become righf-
shys 6g a OC OF War AIAMAS > the, black Man.
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 12 of 26

that Lisa the Couré fk aboir~ 1s Cate
thn the PUSS SSO Court Ale Lad’ FhaS dase
Need More than juste MUSS: ‘SY bac to fake
a moe'0N ON The Face hookrg company

thes «3 All fre fcple iN th~ World thar has Q
gace and Looking « What Courthy has fae

hi ghes Lider Fer this tiPle are ames,

“ The Face Loofi v1 Conrpany you Make hav.iz.
dakan picture for a Longtivte abso Bet Now WA pur
vieture in 0 Lphone And you wont 70 Cal / oe
aval fe Cognition are Face yecognetan, far

ane that nas fhe Copy Viaht to A! that fod are
ying $d Seal, LID photo Was ney on yea
Phone, Th Came Whan we Sant T+ tO TBM wv er
(Computer S mart SMaLe aad elle £om

me a STATE Lads Yeo
pin We Need a har but @ ~
a i only ror frre State ane wheat WY flee loud” Sa “
é . } . ,
ne wer shor on viy OS Rs He «Ss for the StOPR Cou.
we phe Prue

cris for
need Some one that Orr ool 8 -
f = y Case and Met & pie. Tam the true hear
i 3 The Face Loo kr} Com Pany Com
ne en ie no haw Free jhe black Man
Uhite

Soper Statin
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 13 of 26

We the People tellL You A9at, ther We Sent

Prof of Szrnte 'A @ per OF From any
the (ase Was not here in the Miss. 99 1 Fp/
Court Of the ruf~@. Zthe Und t- SGA, Pre Se
Planpti¢e £0 Praraby Sent Certigy Ledtars Qe
fhe Fm The Court Gove to Me ard ule Sant

Tt £0 the Wurt on time and fo Tc
ZBI ‘
What happy fo this mari Mo

: tas not Mm: a
I hope fod Can Save that with are Y rope

host {n your
(°° Ssassion of Your Jovernrend mail and Tam

Heng #0 Wve in wo government that Not Boning
CoH by the. People, What Ki'rid/ Of Gover Mrlens-
Qre Yois Under true. How Can I Rabert Martin
Functons in untrue, When Will +he foberniment
Come Frem under False Ondhis Case A bcordance—
fo the Fact fou are sn the Palise or'!Ndorredh

Pele that Want to have abigdream Yeu
Gre. Not cartfy) FOr them. T pope thee Yr
forgiving MX. and CONPeMNsate me Fer wWha¥ F flo
40 ba the Thue ON P4Per and in the world,

A poor Man vile +o the fopDo you no
how Your 9overnment Work DO tt Work Yor
me are E+ dose lot. Some 7s wrong

Ft was not MX KoberdsMarthirnr Fault
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 14 of 26

7 AS-30 U4

dlock People
Wh ot
r

We Are u/
MY Ways 4

¢ a ie 2. . . i 7

black mare y te, People LT nee p ©
ACK mane Y then 7 Cah put ay of my ry, ie on money
™M ¢

. heehndig
we a mw My OpPliation, Se +0 my Fem nee Pwantdae
‘ny oh een of ofher that ose not No and tae y Ley nr
the ord on Gnd Cull PY PRL And use zy “
Leal all Over $a Over NE WO FE Med 40 Fare b Powe K
Th, Seen Line. U9 lof, bud Some O22 &S/Q 01'S aon.

. £ Lam, block 2H Cén Og FRE FE Sy,’ 7
My OU LOonly has 70 get You +0 Ho +fhi's for mee
Why Lam 7 black We hake All Kind of TeChn)og y $0 PU
mn your Lor lo, that} tha vay uk Sea ay OF #0 ay. rs
Your vay are he uay’, The Face Look,’
Way Was You Looking Ad this Compa.

r | Nou df,
A Ldeal of Hus hapy TAX Foca Look: of ap hoe

Tar Face Lookiny Gompany of meangh rhing. theo
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 15 of 26

Y- 19-2019

        
     

 

FILED

APR 19 2019

1 FY eer gee renereare geytncgy OEPUT SO

 

 

 

From Sober Mart'n
To the Uruted Stated Di'streef Court
for the Southern Disdri'cé OF PUSSES SPS
weer DYsaNn COWL Aeyon NO 5:]¥-CV-DCB
} e
“Robert L. Martin, pro SE
PlainriFl

V. -
IBM Corporate HEAD QUARTERS ELAL.

- CEWDANTS ,
Def PRs of SER ca.
aes Raspeno +0 The Close Case
'o Matter was
Gnd I Robert 1 Mahe Gourd 5Uq SPOnde
Magisrete gudee im ona as FO teLL the
? A _
has Warned Marte that this ae _ Parker thad
dis Mu'SSe o/ if he Le! ‘On Could ba
date (0 MOT COMPDle te sarvVite by Pat
“Mr Judge Parker Weare hear fer cou to
Gran Fed Adartin more time +0 f,/2 a Cease With
$he hiberty: Missi'ssipPy PostOPh ce because Some
One has hack the marling OF All 08 My Lether
10 the Company. IBM Cor Porata Head SuarR7ERS
Ond here are Proof? of the mall that did noe ger

$0 the rig hy Com fan ‘Sg
he What (3 (RFC LO wWhyenwWaeVe
wing to Send Aheter fo pre hacker
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 16 of 26

No Ws. are hot trying to Seng M0 Letter
VID Were but 45 tha Compan), SO fra Cart re Sard
Fo the en Fornaton that U/e Nnead for tra Courd—-
SoZ have ta Sue The Post Of Picea of bibare
Mi SS0SS Pr Are fost OLC ce For Lost mar] are
What? 2 am host and need helP Crom fou Gl
to 92 ne the ri'ghtAnd re Gueshnp qin vestagara,
og What hap: And Aad tional Hime tO Pee
are Piled ahater retaned 70 Hs Casa, W as
Casa We You tal kits abou?! maybe Zane nor,
‘ thd right, The Case that ara close ne
aah open, Ander Case that are Fendig iM
q bev ‘Ce and hear are Some Copk OF the

imo Te the (arti Wed Mal] Want +0 USPS Track
padre

7 ne Number RESUt. Product
ng Tn tranet frack,'ng cf
MWumber €rom +he post ote c — C

re eH
tle ar iS the ComPpary Old re sS and the ail no

90 hear TBM Corparate 4A few Orehud Rd

Ae monk, My /080¢-1722 were are my marl
that Z Sana to EBM- Thank.

¥-1P-2019 SBS
eCC- CaP RfaRabeitienP POde-PCB-MTP Document 12 Filed 05/01/19 Page 17 of Pége 1 of 3

Profile
Case Info
Case Notes
Messages
Attachment
History
Actions

© Case Summary: 7 ~ - ~

 

Case ID: CA142648566 Case Owner 1370401
Contact Preference: Phone Case Status: Working
Primary Phone: 601-807-0628 Title:
&-Mail Address: Customer Name: actin, Robert
1-800-ASK- oe -
Source Code: USPS Repeated Case IDs: - none
3995 MCCLAIN Cate Created: 04/16/2019
dd: : :
Address ¥: RD Due Date: 04/18/2019
Address 2:
Urgent:
City: LIBERTY
State: MS
ZIP Code™: 39645-7109
2: Clarifying Details b.
Inquiry Type: Personnel tnvoived:
Category: Letter Carrier Detail:

Additional Detail:

t: Clarifying Questions ..

*Lhavea Not Applicable
Comeliment:*

*Ihavea Not Applicable
Complaint:* .

*Do You Know the N/A
Carrier's Name:

*Where Did the Faeitity Name: ARMONK
Incident Occur:
Office Type: Station
Street: 403 MAIN ST
City: ARMONK
State: NY
ZIP code™: 10504-7000

Urbanization:

‘Date of Incident or 04/16/2019
Best Guess:

Additional 9590940244708248697533 This customer is concerned and not happy about the fact this is the second time he sent a
Information: Certified with a retum receipt and the retum receipt came back vithout a signature. This is what he paid for.

3 Faint

https://ecc.usps.gov/ecc/application/launch 4/19/2019
eCC - CHE RiaRaveeat TAP DCB-MTP Document 12 Filed 05/01/19 Page 18 of P&ge 1 of 3

‘

Profile

Case Info

Case Notes

Messages . .
Attachment

History

Actions

ai Case Activity History fre es ote rien ee ceneny ety PEE Mas LMR CLA UE eT SE cee

 

RTE ceceanntm ae phan wee “ nae het ger

“Activity_ . ~ 3 Date/Time : . By
“Ticket 142648566 created. {US/Centralj . _  OANEMOOS:ISAM == KBKXVO
Assigned To User 1370401 [US/Central] . ~""" loanei18 08:18 AM” "System Workfiow
iFirst Contact (Spoke with Gustomer](US/Central] iOANTO 08:49AM == EG2YUKG
is< Previous . . / . . _ Record(s) 1 to Sof 3 “Next > >

=! Self Service History brunet SOE ae TS OTM EN eee AT ee ET ee wee a OTE

Date/Time . / Solution Title

 

https://ecc.usps.gov/ecc/application/launch 4/19/2019
eCC - CSE Marapenien? T06r- DCB-MTP Document 12 Filed 05/01/19 Page 19 of Page 1 of 3

 

{ly Assigned Cases Vil Print|

[pate Greated FG | Bue Gate ‘li Customer Name Source Code “Status oo Gasold | Salvet™

 

 

1048/2019 ff (04/19/2018 2 ‘Martin, Robert “1-B00-ASK-USPS Working — | CA1a2648568
"SS Brevioas a . _. . _ Record(s) 0 to lof L “Crotal cases: 1 ee _. ome woe "Next>> .
#: Open Requests for Assistance joo ee

       

‘Gage Due t “Saurce Cade Status Case id x
mabrmupaene weancanamrsnetener: TMAEAN aS FRAN: tae pean TnncMen dele parmesan doe eet tea ane

ai My Office (LIBERTY) ata Glance 00. fs Se ee

   

https://ecc.usps.gov/ece/application/launch 4/19/2019
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 20 of 26

    

    

 

 

 

 

— ae — ae a ata a Se +
BNP Maya coho) ge a Rl eur keh) 11-2) aaa
H Compleie‘tems 1, 2, and 3. A Sipnanins . ;
@ Print your name and address on the reverse x 4 on
so that we can return the card to you. sEssee
B Attach this card to the back of the mailpiece, B. Received by (Printed Name) G. Date of Delivery
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 17 0 Yes
- lf YES, enter delivery address below: O No
mM at
\ Dew Orakacd \ iv / 2 b4¢%5 66
-
Armonk, NY OS Tat Hig

 

 

UUM AY MTY AN AII 1 V ss G fess Hal
O Adult Signature O Registered Mail™
O Adult Signature Restricted Delivery

O Registered Mail Restricted

 

 

 

 

O Certified Mail® Delivery
9590 9402 4470 8248 6975 33 O Certified Mail Restricted Delivery O Return Receipt for
an D Collect an Delivery 0 pibel gains ; om
= a ase ee 1 Deli Restricted Deli ignature Confirmation
7017 1070 OO00 6145 Bb42 ‘all WY" Signature Confirmation
CIMSUrED Mail Restricted Delivery Restricted Delivery
; | (over $500)
; PS Form 3871, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 21 of 26

 

 

 

 

 

 

 

 

 

 

 

Wie Rocencuarerereb: ;
First-Class Mail =f. | 0 2A
A Postage & Fees Paid] ; + e
USPS je etl
Permit No. G-10 , NY
40 9402 il i ba75 33 . | 2S
{ .

 

* Sender: Please print your name, address, and ZIP+4® in this boxe
‘Rabe rk Mostin _ 4
2QG5 Mc Clain Yd \

4

a Leterks OS 39 Q4S" \
A

lY¥2byY9 Sih

 

 

 

Pap bithing] Hall DAE UM dpaflasfftayadlyyy

 

mete

‘%
Case 5:18-cv-00073-DCB-
USPS Tracking Intranet CB-MTP Document 12

'

Product Tracking & Reporting

. f i
Home Search Reparts Manag Eniry Rates!

USPS Tracking Intranet Tracking Number Resuit

Filed 05/01/19 Page 22 of Boe 1 of 2

 

PTR EDW USPS Corporate Apri 18, 2Ote

Commitmenis Accounts

 

international items. Until this is fixed on the page, please disregard the time of
3:00pm; deliveries/attempts after 3:00pm fail service.
Updated: 4/18/19

_  1.0n 3/31/19, PTR changed the event description on ail versions of the intranet tracking results for consistency. E.g., on the container
+. reguits page, the U1 event was UNLOAD but now reflects ARRIVE USPS FACILITY. The change is for the description only.
2"Scheduled Delivery Date from the ISC" is incorrectly showing “by 8:00pm" on the intemet and intranet tracking results page for

“by 8:60pm" and adhere to the correct commitment ime of

 

 

Result for Domestic Tracking Number 7017 1070 0000 6145 8692
Destination and Origin

Destination

 

Bip Gode | City Shate
: 405041725 | ARMONK| NY

 

 

 

 

Origin

 

as ~ ‘ '
ZeCode [Chy | Siete;

396459998 LIBERTY:MS |

 

 

 

 

Tracking Number Classification

Class/Service

Class/Service: First-Class Certified Mail
Class of Mail Code/Description: FC / First Class

Destination Address information

Address: 1 NORTH CASTLE OR
City: ARMONK
State: NY
§-Digit ZIP Code: 10504
4-Digit ZIP Code add on: 1725
Delivery Point Code: 99
Record Type Code: Building/Apartment

Origin / Return / Pickup Address Information
i Address:
i City:
State:
5-Dlgit ZIP Code: 39645,
4-Digit ZIP Code add on: 9988

Service Delivery information

Network Predicted Oslivery Date: Friday, 04/12/2019
Delivery Option indicator: 1- Normal Delivery
Zone: 06
PO Box: N

Payment

_ Payment Type: Other Postage
Payment Account Number; o0o0DGOGO00
Postage: $1.15
Weight: 0 Ib{s) 2 oz(s)
Rate Indicator. SINGLE PIECE - FLAT

Other Information
Related Product: 95 0 6975 33

 

Service Performance Date: Expected Delivery by: Friday, 04/12/2019 by 8:00pm

Other Information Service Calculation information

 

https://pts-2.usps.gov/pts2-web/tclntranetTrackingNumResponse?label=701 710700000614... 4/19/2019
Case 5:18-cv-00073- -
USPS Tracking lata 3-DCB-MTP Document 12 Filed 05/01/19 Page 23 of Pose 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

Extra Services
Extra Services Detatis
Qescription Amount i
Certified Mail $3.50 i
Events
i Pasting
Event i Bvant Event | Event Lowutic: laput Seannet | Carrer ee ' oehar Inf ti
wan iGode | Date Tins CBRNE ueotingd ID foute | 4Re jatar Intermation
; (Cenwal
: Tian}
: : Customer
TRACKING INQUIRY, LIBERTY, | | 041672018 -
CALL CENTER it O4/1672018 | 08:08 | rs s9g48 ; Drtven {08:09:28 Request Delivery Record | |
: > Customer :
TRACKING INQUIRY, eq | LIBERTY. : : GqtEr2019
CENTER jNT | 04/16/2010 | 08°08 | ies ages5 | OnYER : 08:09:36
- : -
: Customer i
TRACKING INQUIRY, ag | UBERTY, ? ateoi9
eA Ter ivr foaevante 0908 | us'sgegs | Ditven ‘ teonas
i i Activity i
: : Customer i cael ~ ”
TRACKING INQUIRY, ag {UBERTY, ‘ qarte201s
CALL CENTER TT OM TG2019 £ 08:08 | 545 aang: Driven { osroe:3s
i : y ‘
INTRANSIT TO NEXT , . ® System
now ENT} o4itsizors | 12:16 : Senarated
INTRANSIT TONEXT | .  Sysiem :
FACILITY iNT | Oartarzo1e | 12:16 ? Generated 5 14:81:33
IN TRANSIT TO NEXT . System 04/13/2019
FACILITY iNT | oatearaate | 1216 Ganerated fazed
INTRANSITTONEXT i . £ System oariziaos9
FACILITY iNT | Oartzranie | 1216 : Gonerated 11:25:34
: WHITE: AFSM100 04/11/2018
ENROUTEPROCESSED }10 ‘| nai2/2019 20:16 | PLAINS, | Scanned Oe
: eS 003-2 : 18:28:37
ENROUTE/PROCESSED 119 | parttz0t9 $12.02 | PLAINS, ‘ Scanned | AFSMI00 1 0411/2019
i : 002-2 i 42:14:35
; Ny 10810: :
INTRANSIT TO NEXT bag. } Systam ;eaio201e
FACILITY iNT j oafarzo19 | 12:31 : Gonerated 42:44:34 {
: : i: ; 7
ap: , a, | UBERTY, : System i camerzois . con i
DEPART POST OFFICE :SF | c4ORREIE | 18:1 | is aa54s | Genarated | Tarseaa | Clossout Label ID: @L39 7040 1596-1908
i LIBERTY, Destined * oxpamatg
ACCEPT GR PICKUP 03 [ O4708/2019 | 08:04 | MS A oo98 Scannod | POS to route ! 09:88:38 | Fackty Finance Number: 274303
Enter up te 35 lems separated by commas. i
i
pee Lay
Select Search Type: [Quick Search — “4 Submit i

Product Tracking & Reporting, All Rights Reserved
Version: 19.2.4.0.11

https://pts-2.usps.gov/pts2-web/tcIntranetTrackingNumResponse?label=70171 0700000614... 4/19/2019
C :18-cv- - -
USPS Trading 18-cy.00073 DCB-MTP Document 12 Filed 05/01/19 Page 24 of Page lof 2

 

Product Tracking & Reporting
Rates? USFS Corporate

Hore Search Reports Manual Entry Commitments PTR / EDW Accounts

April 19, 2012

USPS Tracking Intranet Tracking Number Result

 

a
.

Jf. 1.00 3/31/19, PTR changed the event description on all versions of the intranet tracking results for consistency. E.9., on the container
“+ raguits page, the U1 event was UNLOAD but now reflects ARRIVE USPS FACILITY. The change is for the description oniy.
2."Scheduled Delivery Date from the ISC" is incorrectly showing "by 8:00pm" on the Intemet and intranet tracking results page for
international items. Until this is fixed on the page, please disregard the time of "by 8:00pm" and adhere to the correct commitment time of
3:00pm: deliveries/attempts after 3:00pm fail service.
Updated: 4/18/19

to ed

Result for Domestic Tracking Number 9590 9402 4470 8248 6975 33

 

Destination and Origin
Destination

iZP Cade icity — [State
$99645  LIBERTY|MS

 

 

 

 

 

 

 

 

Tracking Number Classification

Class/Service

Class/Service: Domestic Retum Receipt P53811 Green Card
Class of Mall Code/Desecription: FC / First Class

Destination Address Information

Address: 3995 MCCLAIN RD
City: LIBERTY

 

State: MS
§-Diglt ZIP Code: 39645
4-Digit ZiP Goce add on: 7109
Delivery Point Code: 95
Record Type Code: Street Record
Delivery Type: Residential, Sidewatk

Crigin / Return / Pickup Address Information

Address:
City:
State:
§-Digit ZIP Code: 10504
4-Digit ZIP Cade add on: 1725

Service Delivery Information

PO Box: N
Payment
Welght: 0 Ibis) 0 oz(s)

Other Information

 

 

 

 

 

 

 

 

Related Product: 7617 1070 45 8692
Agent Information
Extra Services
Extra Services Details
Descripiien Amount
LIGPS Tracking i
Retum Fiscaipt “$280

 

 

f

https://pts-2.usps.gov/pts2-web/telntranetTrackingNumResponse?label=9590940244 70824...

4/19/2019
USPS TEASE ntANOC /S-OCB-MTP Document 12 Filed 05/01/19 Page 25 of Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Events =
i : : Posting
. Event; Event Event i input { syacet ;Garrisr Bate ! Time: | Otier
Event + Gade ; fate Tiae | Location Method {Scanner 1B iRaouia (Central Information {
: j : Thine} E
i ; i Customer: i :
TRACKING INQUIRY, : 97, IBERTY, i : 0416/2019
CALL CENTER PT Pownprani@ / 08:07 ussecas | ORNS : 09:08:38
: i : Customer | —
TRACKING INQUIRY, VR ivT  : o4/tezo1e | oss | Driven : i 04/6/2019
: : : ; 5 08:56:33
: i : Activity i i
i 3 I : Scanned by
DELIVERED, IN/AT : : 4g | LIBERTY, '45102080AD 04/15/2019
MAILBOX 101 ORNG201 | 1349 Tas ape4s | Seanned interface type- | Soaerogg | 13:58:33
i : { wireless) :
; :  WMITE i 04122019
ENROUTEPROCESSED :10 <o4nz2oig | 19:01 ‘PLaINS,NY | Scanned | AFCS200-023- bese
3 : , 10810 i a
RETURN RECEIPT : og (LIBERTY, | System: i aane2019
ASSOCIATED ; GC; OOEI2D18 | 080% | S.39645 | Generated 09:44:32
lEnter up to 35 items separated by commas.
uN
Select Search Type: [Guick Search” Submi |

Product Tracking & Reporting, All Rights Reserved
Version: 19.2.4.0.11

https://pts-2.usps.gov/pts2-web/tcIntranetTrackingNumResponse?label=959094024470824... 4/19/2019
Case 5:18-cv-00073-DCB-MTP Document 12 Filed 05/01/19 Page 26 of 26

Ond hou dase Kod Make Tt o ght for Mei L See
What be happy.» yo fake Me day ane Vou Pte
MY Money Ando You Can Ave OPE my Money, Some thus
that i$ Nor the right wey, You Make four money Aaa 3
heave Me money QB long. Yet and Your Govern mend
urnt to Collage anol all Ki‘nol Of School and thus vo
What Your govern Ment hearr., hes ase. MY Make poy
SMart, this make youd gome,because Hr Uorl! Kngi/
Afery thing and no man are waman tan Wide any thir
inthis warlol. maybe my Word art Not For U Are Your
Jovernmeng are M¢ Joleal “We In Vantior. that £ Pat pp gethe

Fr the world of people do beable W See for them sel¢.

, ; i AS
Tam the man be Yrnd my sel? With the war phawt-
you Con See inthe dime shat Tam hear and fhe hole worl

ple Pare of ML th tt. The world has all Kind of- gart and
Bs jarate afor ming oF Me as afar y Or by gtele

» the propre mn the world Let me
t wane ee an monsy Whe x hike 40 gyre
the i
ae. L Came hear fo bring tn the World Smart thing

L fart Row thing werk. © )ou a Mad nou/ What Os
Io mad abotr? Fam tha Bae Ore not fet My gust ®e

: Y gra black man this dame.
any festICe FOF A .
Ore ae Be whi oftended In Some se or Whazr

Were are the back govern ment
